Citation Nr: 0823816	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a hospitalization at the 
Jackson Madison County General Hospital from July 12, 2005 to 
July 14, 2005. 

2.  Entitlement to payment or reimbursement of unauthorized 
ambulance expenses incurred during a hospitalization at the 
Jackson Madison County General Hospital on July 12, 2005.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1972 to 
October 1973.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from December 2005 and April 2006 decisions by the Department 
of Veterans Affairs Medical Center (VAMC) in Memphis, 
Tennessee.  

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
July 2006 substantive appeal (VA Form 9).  However, he failed 
to report for the hearing scheduled in March 2007.  He has 
not explained his absence or requested to reschedule the 
hearing.  Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may authorize or contract with non-VA 
facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 
C.F.R. § 17.52(a) (2007).  

However, when, as here, the veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for:  (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) 
(West 2002); 38 C.F.R. § 17.120(a) (2007).  

In contrast, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act, payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2007).  Specifically, to be eligible for reimbursement under 
these provisions for a nonservice-connected disorder, the 
veteran must satisfy nine separate conditions.  See 38 C.F.R. 
§ 17.1002(a)-(i) (2007).  For purposes of the veteran's case, 
a key condition requires that at the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment.  
38 C.F.R. § 17.1002(e).    

In addition, under 38 U.S.C.A. § 1725 and its implementing 
regulations, to be eligible for payment or reimbursement for 
emergency transportation (such as ambulance services) to a 
non-VA facility for treatment for nonservice-connected 
conditions, the veteran must satisfy four separate 
conditions, one of which is that payment or reimbursement has 
been authorized under 38 U.S.C.A. § 1725 for emergency 
treatment provided at such facility.  

The veteran was hospitalized from July 12, 2005 to July 14, 
2005 at the Jackson Madison County General Hospital due to a 
heart condition, alleged by the veteran to be a heart attack.  
See April 2006 notice of disagreement (NOD).  He was taken to 
this hospital on July 12, 2005 by way of emergency 
transportation (an ambulance).  The veteran contends he is 
entitled to payment or reimbursement of the unauthorized 
medical expenses he incurred from his emergency treatment and 
transportation costs at a non-VA facility on these dates.      

Preliminarily, the record does not contain any indication 
that VA authorized payment for his treatment at or 
transportation to Jackson Madison County General Hospital 
from July 12, 2005 to July 14, 2005.   In addition, the 
veteran has not established service connection for any 
disability.  Therefore, application of 38 U.S.C.A. § 1703(a) 
for "authorized" private treatment is unwarranted.  And it 
also follows that since he is not service-connected for any 
disability, he is ineligible for payment or reimbursement of 
"unauthorized" medical expenses incurred at a non-VA 
facility under 38 U.S.C.A. § 1728(a).  There is also no 
evidence or allegation he is participating in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
which in certain instances might have qualified him under 38 
U.S.C.A. § 1728.  Consequently, the only conceivable route to 
entitlement to unreimbursed medical expenses in this case 
stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-
connected disorder, pursuant to the Veterans Millennium 
Health Care and Benefits Act.  

Concerning 38 U.S.C.A. § 1725, the VAMC denied both of the 
veteran's claims at issue because it found that the veteran 
did not receive any VA treatment in the 24 months prior to 
his July 12, 2005 hospitalization, which is one of the 
threshold requirements for reimbursement for emergency 
medical treatment for a nonservice-connected disorder.  See 
38 C.F.R. § 17.1002(e).  The VAMC based its decision on an 
August 2006 printout indicating the veteran did not receive 
any VA treatment for the 24 month period from July 2004 to 
July 2006.  However, the premise of this printout is flawed 
in that the timeframe it addresses only goes back 12 months 
prior to his July 2005 hospitalization, to July 2004, as 
opposed to the 24 months required in the applicable 
regulation (which would be to July 2003).  Furthermore, in 
his July 2006 substantive appeal (VA Form 9), the veteran 
contends he was in fact treated on several occasions for 
outpatient and inpatient treatment within the VA healthcare 
system at the VAMC in Memphis, Tennessee.  Unfortunately, he 
did not provide the specific dates of treatment.       

A remand is required for the VAMC to ask the veteran to 
provide his specific dates of treatment at the VAMC in 
Memphis, Tennessee, or any other VA facility, and to provide 
written proof of his treatment dates if he has the pertinent 
records in his possession.  In addition, the VAMC should 
undertake its own development to determine if the veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period prior to his July 2005 emergency 
treatment.  In particular, the VAMC should determine if the 
veteran had any VA treatment within the time period from 
July 12, 2003, to July 12, 2005.    

Accordingly, his unauthorized medical expenses claims are 
REMANDED to the VAMC in Memphis, Tennessee, for the following 
development and consideration:

1.	Ask the veteran to specify his dates of 
treatment at the VAMC in Memphis, 
Tennessee, or any other VA facility, 
and to provide written proof of his 
treatment dates if he has the pertinent 
records in his possession.

2.	Undertake independent development to 
determine if the veteran was enrolled 
in the VA health care system and had 
received VA treatment within the 24-
month period prior to his July 2005 
unauthorized emergency treatment.  See 
38 C.F.R. § 17.1002(e).  Specifically, 
determine if the veteran had any VA 
treatment within the time period from 
July 12, 2003 to July 12, 2005, and 
associate with the Medical 
Administrative Services (MAS) folder 
any documents which shed light on the 
matter.    

3.	Then readjudicate the unauthorized 
medical expenses claims at issue in 
light of the additional evidence 
received since the May 2006 statement 
of the case (SOC).  If these claims are 
not granted to the veteran's 
satisfaction, send him a supplemental 
SOC (SSOC).  Give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



